        Case 1:19-cr-10080-NMG Document 1861 Filed 05/25/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                      )
                                               )
                 v.                            )
                                               )        Criminal No. 19-10080-NMG
 WILLIAM MCGLASHAN, JR.,                       )
                                               )
                 Defendant.                    )


                      WILLIAM MCGLASHAN, JR.’S NOTICE OF APPEAL

        Defendant William McGlashan, Jr. hereby appeals the Judgment entered by this Court on

May 24, 2021, Dkt. No. 1857, including the denial of his Motion to Dismiss Count Seven of the

Fourth Superseding Indictment, see Dkt. Nos. 1023, 1334, to the United States Court of Appeals

for the First Circuit.

 Dated: May 25, 2021                           Respectfully submitted,

                                               By: /s/ Jack W. Pirozzolo
                                                   Jack W. Pirozzolo (BBO #564879)
                                                   jpirozzolo@sidley.com
                                                   SIDLEY AUSTIN LLP
                                                   60 State Street, 36th Floor
                                                   Boston, MA 02109
                                                   (617) 223-0304

                                                     John C. Hueston (pro hac vice)
                                                     jhueston@hueston.com
                                                     Marshall Camp (pro hac vice)
                                                     mcamp@hueston.com
                                                     HUESTON HENNIGAN LLP
                                                     523 W. 6th Street, Suite 400
                                                     Los Angeles, CA 90014
                                                     (213) 788-4340

                                                     Attorneys for Defendant
                                                     William McGlashan, Jr.
       Case 1:19-cr-10080-NMG Document 1861 Filed 05/25/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document will be served on counsel for all parties of

record through the ECF system.

 Dated: May 25, 2021
                                                                /s/ Jack W. Pirozzolo
                                                                Jack W. Pirozzolo
